Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-12 and 18 in part, and as species dimerization domain DmrA (claim 3) and activation domain VPR (claims 6 and 18)  without traverse in the reply filed on 08/17/2022 is acknowledged. Thus, claims 1-18 are pending in this application, elected Group I, claims 1-12 and 18 in part, and as species dimerization domain DmrA (claim 3) and activation domain VPR (claims 6 and 18) is now under consideration for examination; and claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/US2018/028898 filed on 04/23/2018, which claims benefit of Provisional application 62/488,585 filed on 04/21/2017. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 03/26/20, 02/23/21, 04/18/22 and 08/17/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Objections-Abstract/Specification
I. The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
II. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
	I. Recitation of “and/or” in claim 4 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
	II. Claim 6 recites the abbreviations “VP64, Rta, NF-B p65, or VPR” that should be defined upon their first use in the claims. Appropriate correction is required.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 2 and claims 3-6, 8-9 and 11-12 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 2-5, 8-9 and 12, the phrase “conditional dimerization” renders the claims indefinite. In addition, the meaning is unclear as to the molecules encompassed by “conditional dimerization”. It is known in the art that “Dimerization” is either initiated spontaneously depending the presence of specific motifs gene construct/fusion protein and/or mediated by inducing agent and said inducing agent encompasses a wide variety of molecules that are structurally and functionally variable; such as naturally occurring ligands, synthetic non-natural molecules including organic and small molecules (with defined structures or functionally variable molecules). The metes and bounds of the claims are unclear; See MPEP § 2173.05(d). For examination purposes, no patentable weight will be given to the term “conditional dimerization”. The skilled artisan would not know the metes and bounds of the recited invention. A perusal of the specification only provides support for the use of rapamycin analog A/C heterodimerizer (see Fig. 2; and pages 12, 25 and 27 of specification). Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase “conditional dimerization” includes any motif and/or inducing agents; such as naturally occurring ligands, synthetic non-natural molecules including organic and small molecules (unlimited structures or structurally undefined molecules or functionally variable molecules).
II. Claim 2 and claims 3-6, 8-9 and 11-12 depending therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 4 and 8, the phrase "optional" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	III. Claim 4 and claim 5 depending therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites the phrase “… and/or …”. The metes and bounds of claim 4 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
Claim Rejections: 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-12 and 18 recite a genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2); encoding polynucleotides of said fusion proteins and any host cell expressing said genera of fusion proteins (as in claims 8-12); in claims 6 and 18 there is no specific structure associated with “VPR activation domain” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific fusion proteins with defined structures (SEQ ID NOs: 53-56), encoding polynucleotides and said fusion comprising specific structures expressed in isolated recombinant host cells, has been provided by the applicants’, which would indicate that they had possession of the claimed genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2); encoding polynucleotides of said fusion proteins and any host cell expressing said genera of fusion proteins (as in claims 8-12); in claims 6 and 18 there is no specific structure associated with “VPR activation domain” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	 The prior art clearly provides the following evidence regarding catalytic domains of  Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) and further note that said dLbCpf1may comprise yet to be defined catalytic domains/motifs and the activities are affected by structural changes either in the dLbCpf1 polypeptide or in cognate dLbCpf1guide sequence and thus a skilled artisan requires a specific structure with the associated function and furthermore Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) has two different catalytic activities such as dsDNA cleavage activity and RNAse activity: 
	Dong et al., (Nature, 2016, Vol. 532: 522-526) suggests that “another unknown active site tightly coupled to that of RuvC present in Cpf1, remains unknown” and comprises 3 motifs RuvC I-III (Abstract; col. 2, paragraphs 1-2, page 522; Fig. 1, 523; col. 1, paragraphs 1-2, page 526;  and entire document).
	As the claimed genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2) having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific fusion proteins with defined structures (SEQ ID NOs: 53-56), encoding polynucleotides and said fusion comprising specific structures expressed in isolated recombinant host cells, does not reasonably provide enablement for a genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2); encoding polynucleotides of said fusion proteins and any host cell expressing said genera of fusion proteins (as in claims 8-12); in claims 6 and 18 there is no specific structure associated with “VPR activation domain” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-12 and 18 are so broad as to encompass: a genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2); encoding polynucleotides of said fusion proteins and any host cell expressing said genera of fusion proteins (as in claims 8-12); in claims 6 and 18 there is no specific structure associated with “VPR activation domain” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of structures/a genera of active molecules i.e., “fusion proteins” and “guide sequences”, as broadly encompassed by the claims. Since the structure of a “fusion protein” and “guide sequence” will remain active in the claimed composition requires a knowledge of how each component of the claimed composition affects the activity. In addition, since the structure of a “fusion proteins” and “guide sequences” determines its functional properties, predictability of which molecule “fusion proteins” and “guide sequences” can remain active in the claimed composition requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of specific fusion proteins with defined structures (SEQ ID NOs: 53-56), encoding polynucleotides and said fusion comprising specific structures expressed in isolated recombinant host cells  and methods of use.
While methods for testing the activity of a molecule/“fusion protein” and “guide sequence” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“fusion proteins” and “guide sequences” or multiple modifications/undefined and unlimited structures in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims.
	The specification does not support the broad scope of claims 1-12 and 18, which encompasses a genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2); encoding polynucleotides of said fusion proteins and any host cell expressing said genera of fusion proteins (as in claims 8-12); in claims 6 and 18 there is no specific structure associated with “VPR activation domain” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule(s)/“fusion proteins” and “guide sequences” having no specific structural elements in the claimed composition; (B) the general tolerance of the activity of any molecule/“fusion proteins” and “guide sequences” having no specific structural elements in the claimed composition; (C) a rational and predictable scheme for choosing any molecule/“fusion proteins” and “guide sequences” to be active in the claimed composition; (D) a rational and predictable scheme for modifying any molecule/“fusion protein” and “guide sequence” with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2); encoding polynucleotides of said fusion proteins and any host cell expressing said genera of fusion proteins (as in claims 8-12); in claims 6 and 18 there is no specific structure associated with “VPR activation domain” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of “fusion proteins” and “guide sequences” having no specific structural elements in the claimed composition is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 11-12 recite “A cell …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 11-12 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 11-12 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., (US 11,286,478), when given the broadest reasonable interpretation. 
Claims 1-2, 4, 6-8 and 10-11 as interpreted are directed a genera of fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any activation domain (as in claim 1); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) having no specific structural elements and fused to any “conditional dimerization domain” (as in claim 2); encoding polynucleotides of said fusion proteins and any host cell expressing said genera of fusion proteins (as in claims 8 and 10-11; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
Zhang et al., (US 11,286,478) disclose fusion proteins comprising a catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) and fused to activation domains (as in claims 1 and 6; see Abstract;  col. 11, line 24; catalytically inactive domain, col. 12, lines 1-55; said activation domain is VP64, Rta, NF-B, p65, col. 10, lines 42-67; col. 33, lines 14-25; and col. 38, lines 10-34); said fused catalytically inactive Lachnospiraceae bacterium ND2006 protein Cpf1 (dLbCpf1) fused to “dimerization domains” and dimerization in the presence of inducing agent (as in claim 2; col. 54, lines 43-67 to col. 60, lines 1-21). Applicants’ are directed to the following sections in Zhang et al., (US 11,286,478) disclosing intervening linkers of said fusion proteins linking domains of interest, encoding polynucleotides and expression in host cells: col. 4, lines 45-67 to col. 6, lines 1-24; col. 61, lines 24-67 to col. 62, lines 1-23; and entire document. 
Hence, Zhang et al., (US 11,286,478) is deemed to anticipate claims 1-2, 4, 6-8 and 10-11 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ fusion protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the fusion protein of the prior art does not possess the same material structural and functional characteristics of the fusion protein of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al., (US 11,286,478) as applied to claims 1-2, 4, 6-8 and 10-11 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Haugwitz et al., (US 10,793, 828) and Chavez et al., (Nature Methods, 2015, Vol. 12(4): 326-328, in IDS). 
	The disclosure of Zhang et al., (US 11,286,478) as applied to claims 1-2, 4, 6-8 and 10-11 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Zhang et al., do not teach or silent regarding wherein said fusion protein comprising dimerization domain is DmrA or DmrC (as in claims 3, 5, 9 and 12); and wherein said fusion protein comprising activation domain is VPR (as in claims 6 and 18). 
Regarding claims 3, 5, 9 and 12, analogous art Haugwitz et al., (US 10,793, 828) teach design and construction of fusion proteins comprising dimerization domains, said dimerization domains are DmrA or DmrC linked to any protein interest or more than one polypeptide of interest depending on the experimental interest i.e., stably associating proteins of interest in the presence of dimerization inducing agents to produce desired complexes and said fusion proteins comprising dimerization domains includes CRISPR nucleases and further activation domains VP16, p65 and NF-B (see Abstract; col. 2, lines 15-38; col. 4, lines 55-67; col. 5 , lines 50-67 to col. 7, lines 1-40; col. 20, lines 1-25; and entire document).
Regarding claims 6 and 18, the following reference, analogous art Chavez et al., (Nature Methods, 2015, Vol. 12(4): 326-328, in IDS) teaches the structural and functional elements of the instant invention i.e., engineering RNA-guide nuclease Cas9 as a programmable transcription factor and comprising a tripartite activator VP64-p65-Rta (VPR) and utility of said fusion proteins and said activation domain VPR in myriad applications. Applicants’ are directed to the following sections in Chavez et al., (Nature Methods, 2015, Vol. 12(4): 326-328, in IDS): Abstract; col. 1, last paragraph, page 328;  and entire document.  
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Zhang et al., and employ the Dimerization domains and activation domains of Haugwitz et al., and Chavez et al., that teach the advantages, structural and functional elements depending on the experimental need because said modification of primary reference of Zhang et al., will lead to a wide repertoire of compositions comprising fusion proteins that will be useful in the study and understanding many biological processes that requires temporal or tissue specific regulation of protein-protein interactions or as methods for metabolic pathway engineering including applications in pharmaceutical industry. Motivation to generate such a modified fusion protein and a skilled artisan will recognize to be a commercial product of importance and useful in understanding and regulating the biological process of interest at the time of the instant invention. The expectation of success is high, because the combined teachings of Zhang et al., Haugwitz et al., and Chavez et al., teach the construction of fusion proteins and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Hence, claims 1-12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al., (US 11,286,478) as applied to claims 1-2, 4, 6-8 and 10-11 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Haugwitz et al., (US 10,793, 828) and Chavez et al., (Nature Methods, 2015, Vol. 12(4): 326-328, in IDS).
Art of Interest
	Tak et al., (bioRxiv, June 15, 2017, pages 1-21) disclose an inducible, tunable and multiplex human gene regulation using CRISPR-Cpf1-based transcription factors. However, the cited art is not used in any rejection because the authors of this reference and the inventors of the instant application have common inventors and the cited art has later publication date.  
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652